DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Election/Restrictions
Applicant’s election without traverse of Species 3, shown in Figs. 18-23 in the reply filed on 12/08/2021 is acknowledged. Claims 2-18 are pending. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2, 6 and 8-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5 and 7 of U.S. Patent No. 9,603,715 B2 in view of Greenhalgh (U.S. 2010/0211176 A1). 
Regarding claim 2, see claims 1 and 7 of the ‘715 patent. However, claims 1 and 7 of the ‘715 patent do not explicitly disclose that the top component has a cap, a leading end, and a trailing end, the base component has a leading end, a trailing end, and a receiver extending along the longitudinal axis of the spacer, the receiver sized and shaped to receive and removably retain a portion of the top component therein. 
Greenhalgh (see Figs. 30-31 of the provisional app. No. 61/113,691) teaches a spinal spacer having a top component having a cap, a leading end, and a trailing end, the base component has a leading end, a trailing end, and a receiver extending along the longitudinal axis of the spacer, the receiver sized and shaped to receive and removably retain a portion of the top component therein (see Fig. 8 below) in the same field of endeavor for the purpose of aligning two components of the expandable spinal spacer together.

[AltContent: connector][AltContent: textbox (Receiver)][AltContent: connector][AltContent: connector][AltContent: textbox (Trailing End)][AltContent: textbox (Top Component Having a Cap)][AltContent: arrow][AltContent: connector][AltContent: connector][AltContent: textbox (Leading End)]
    PNG
    media_image1.png
    633
    762
    media_image1.png
    Greyscale

	It would have been obvious to one having ordinary skill in the art at the time the invention was made to incorporate a capped top component which can be received within a receiver of the bottom component, the concept of which is taught by Greenhalgh, in order to provide a sliding engagement capable of aligning the two spacer components during the expansion process. 
	Regarding claim 6, see claims 1 and 7 of the ‘715 patent.
	Regarding claim 8, see claim 1 of the ‘715 patent. 
	Regarding claims 9-13, see claim 5 of the ‘715 patent. However, claim 5 of the ‘715 patent does not explicitly disclose that the top component includes a first port that aligns with a second port of the 
	It would have been obvious to one having ordinary skill in the art at the time the invention was made to include aligned ports for receipt of graft material, as taught by Greenhalgh, in order to promote bone ingrowth thereby enhancing the stability of the spacer between adjacent vertebrae. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation "the taper of the leading end of the top component" in line 3.  There is insufficient antecedent basis for this limitation in the claim.




Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claim(s) 2, 4-7, 9-12 and 14-18 is/are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Olmos et al. (U.S. 2008/0140207 A1).
Concerning claim 2, Olmos et al. disclose a method of implanting a spinal spacer into an intervertebral space of a patient, comprising: engaging a tip (see Fig. 25, element 422) of an insertion tool to the spacer (see Figs. 12, 13 and 15) so that the insertion tool is substantially parallel to a longitudinal axis of the spacer; inserting a front end (see Fig. 15 below) of the spacer into the intervertebral space along an insertion direction substantially parallel to the longitudinal axis of the spacer while the spacer is in an unexpanded condition; and while the spacer is positioned in the intervertebral space, actuating an expansion mechanism (see Fig. 15 below and pars. 0145-0148) to expand the spacer into an expanded condition (see Fig. 13 below) by increasing a distance between a top component (see Fig. 12 below) of the spacer and a base component (see Fig. 12 below) of the spacer, the top component having a cap (see Fig. 12 below), a leading end (see Fig. 12 below), and a 
[AltContent: textbox (Cap)][AltContent: connector][AltContent: arrow][AltContent: textbox (Receiver)][AltContent: arrow][AltContent: textbox (Trailing End)][AltContent: arrow][AltContent: textbox (Leading End)][AltContent: connector][AltContent: textbox (Base Component)][AltContent: connector][AltContent: textbox (Top Component)]
    PNG
    media_image2.png
    628
    666
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    587
    590
    media_image3.png
    Greyscale

[AltContent: connector][AltContent: textbox (Expansion Mechansim)][AltContent: textbox (Bevel)][AltContent: arrow][AltContent: textbox (Expansion Mechansim)][AltContent: arrow][AltContent: textbox (Front End)]
    PNG
    media_image4.png
    523
    798
    media_image4.png
    Greyscale

Concerning claim 4, wherein the expansion mechanism has external threads (see Fig. 15, element 150) and extends into the trailing end of the base component.
Concerning claim 5, wherein while the spacer is in the intervertebral space in the unexpanded condition (see Fig. 12 above), the cap is flush with the receiver.
Concerning claim 6, wherein driving the wedge toward the leading end of the top component transitions the spacer from the unexpanded condition (see Fig. 12 above) to the expanded condition (see Fig. 13 above) in which the cap is spaced away from the receiver.
Concerning claim 7, wherein the expansion mechanism (wedge components) extends at an oblique angle relative to the longitudinal axis of the spacer.
Concerning claim 9, wherein the top component includes a first port (see Fig. 16A, element 252 and par. 0162) extending entirely through the top component.


Concerning claim 11, wherein the first port aligns with the second port (see Fig. 17 which includes a top viewing showing the aligning ports).
Concerning claim 12, further comprising at least partially filling the first port with bone grafting material (see par. 0162).
Concerning claim 14, wherein actuating the expansion mechanism to expand the spacer is performed such that the top component of the spacer does not tilt with respect to the base component of the spacer (see Figs. 12-13).
Concerning claim 15, wherein actuating the expansion mechanism to expand the spacer includes driving the top component of the spacer away from the base component of the spacer, the top component of the spacer remaining in contact with the base component of the spacer during actuation (see Figs. 12-13).
Concerning claim 16, wherein the top component includes a textured exterior wall (see Fig. 16A, element 202).
Concerning claim 17, wherein in the unexpanded condition, a top surface of the top component is parallel to a bottom surface of the bottom component (see Fig. 12).
Concerning claim 18, wherein in the expanded condition, the top surface of the top component is parallel to the bottom surface of the bottom component (see Fig. 13).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELLEN HAMMOND whose telephone number is (571)270-3819.  The examiner can normally be reached Monday-Friday 8 - 4 PM .
please contact the examiner’s supervisor, Eduardo C. Robert, at 571 272-4719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ELLEN C HAMMOND/Primary Examiner, Art Unit 3773